DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morihato (JP2009010926, hereinafter Morihato) in view of Umeda (US9246079, hereinafter Umeda).
Regarding claim 1, Morihato discloses a piezoelectric element (20) comprising: a substrate; (21) a lower electrode  layer (25) on the substrate; an intermediate layer (1) on the lower electrode layer; and an upper electrode layer (27) on the intermediate layer, wherein the intermediate layer includes: a first piezoelectric layer doped with impurities (AlN doped with scandium, abstract) and an intermediate electrode (26) and a second piezoelectric layer (1) doped with impurities and located between the first intermediate electrode layer and the upper electrode layer. 
Morihato fails to disclose a first buffer layer comprising aluminum nitride and located between the first piezoelectric layer and the upper electrode layer 
Umeda discloses a piezoelectric element comprising three aluminum nitride layers (6a, 6b and 6c). Umeda’s invention provides a piezoelectric element with excellent crystallinity. 
Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide a buffer layer made of AlN to improve the crystallinity of the piezoelectric element.
Regarding claims 2-4, Morihato discloses the content ratio of scandium in the AlN is 0.5-50%. 
Regarding claim 5, piezoelectric layers (1) are composed of AlN containing scandium. 
Regarding claim 6, the electrodes are made of molybdenum (Mo). 
Regarding claim 7-8, Morihato discloses a layered structure comprising titanium and platinum or gold and chromium to form the electrodes. Morihato discloses that is preferable to use molybdenum which provides a low elastic loss. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide a layered electrode structure comprising titanium and molybdenum since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Regarding claim 10, Morihato and Umeda are silent regarding the presence of oxygen between the piezoelectric layers, and considering Umeda provides a structure with improved crystallinity, it is the examiner’s position that there must an absence of oxygen between the piezoelectric layers since the presence of oxygen degrades the characteristics of the electrodes. 
Regarding claim 11, Morihato discloses different surface roughness among the AlN layers. It is the Examiner's position that it would have been an obvious matter of design choice to determine the specific surface roughness needed to obtain a piezoelectric stack with specific bonding and vibration characteristics. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morihato in view of Umeda as applied to claim 1 above, and further in view of Endo (JP2013201346, hereinafter Endo).
Regarding claim 12, the combination of Morihato and Umeda discloses a piezoelectric element comprising AlN layers containing scandium atoms. Endo discloses a system comprising an intermediate AlN layer without scandium.  Endo discloses that the structure comprising an intermediate AlN layer improves the crystal orientation and improves the piezoelectric properties of the aluminum nitride layer. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to form the buffer layer comprising non-doped aluminum nitride as disclosed by Endo in order to improve the crystal orientation and the piezoelectric properties.  
Allowable Subject Matter
Claim 9 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in claim 9 and comprising a ratio of a first film thickness of the first buffer layer to a second film thickness of the first piezoelectric layer is 0.5% to 30%. Regarding claim 13, the references of the Prior Art fail to disclose, either alone or in obvious combination,  the intermediate layer further including: a second buffer layer comprised of an aluminum nitride and located between the second piezoelectric layer and the upper electrode layer; a second intermediate electrode layer between the second buffer layer and the upper electrode layer; and a third piezoelectric layer formed the second intermediate electrode layer and the upper electrode layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837